Schneider, J.,
dissenting. I concur in paragraph two of the syllabus.
However, I dissent from paragraph three and from the judgment. If we are indeed bound by the “implications” of a non-per curiam decision of the Supreme Court of the *85United States, we are not free to affirm State v. Butler (68-623, ante, 55) (see dissent by Justice Keating in People v. Kulis, 18 N. Y. 2d 318, 221 N. E. 2d 541), and we are not free to decide State v. Pyle (69-205, ante, 64).
Moreover, I fail to grasp the reasoning which designates a standard of proof (or the right to counsel) as more constitutionally fundamental to justice than the right to a trial by jury or the right to a public trial. If the latter elements are a sine qua non to a fair trial for an adult accused, it follows that they are equally so to a juvenile whose possible deprivation of liberty grants him, under In re Gault, 387 U. S. 1, correlative constitutional status.
Finally, I am persuaded by the following argument, made in the brief amicus curiae of the National Council of Juvenile Court Judges and the Ohio Association of Juvenile Court Judges, filed in the instant case:
"In the first place, it is very hard to draw a precise line between the various degrees of proof. Proof by a preponderance of the evidence is defined as that quantum of proof that has more convincing force, and produces in the mind of the trier of fact belief that what is sought to be proved is more likely true than not true. ... On the other hand, these same authors define proof beyond a reasonable doubt as being such as the trier of fact would be willing to rely and act upon in the most important of his own affairs. . .. These are rather subtle differences at best, and the problem does not appear to be of constitutional 'dimensions.” (Emphasis supplied.)
Again, amicus curiae contends that . . in this case it is not clear what standard of proof was applied by the juvenile judge, and even if the judge were following Ohio law and viewing the ease as a civil one in which the preponderance test should be applied, it is quite possible from the evidence before him that he was satisfied beyond a reasonable doubt as to the juvenile’s delinquency. In any event, it certainly cannot be said, as a matter of law, that the state of Ohio has not proved its case by ‘clear and convincing’ evidence.
*86“The OMo standard [of proof by preponderance] is supported by precedent wMch dates back for centuries into the beginnings of the Juvenile Court as an institution, and it is also the standard in the majority of states. If the Supreme Court of the United States had wanted to change the Ohio standard of proof, it had ample opportunity, especially in the Whittington case [391 U. S. 341], where the Ohio Juvenile Court Act was directly before it, and the Ohio Legislature could amend that Act to provide a different standard if it so desired. ...”